Citation Nr: 9932177	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 40 percent evaluation for 
the veteran's service-connected lumbar spine disability.

The Board also notes that entitlement to a total rating based 
on unemployability due to service-connected disability was 
denied in the December 1997 rating decision.  In a January 
1998 statement disagreeing with the denial of an increased 
evaluation for lumbar spine disability, the veteran also 
presented arguments with respect to his entitlement to 
service connection for amyotrophic lateral sclerosis (ALS) 
and with respect to his inability to work due to the service-
connected lumbar spine disability and ALS.  Thereafter, he 
was denied entitlement to service connection for ALS in an 
August 1998 rating decision.  He has not expressed 
disagreement with this denial.  It is not clear to the Board 
whether the veteran believes that he is unemployable due to 
the service-connected lumbar spine disability or whether he 
intended with his January 1998 correspondence or any 
subsequent correspondence to express disagreement with the 
denial of a total rating based on unemployability due to 
service-connected disability.  If the veteran did intend with 
any earlier submission to express disagreement with the 
denial of a total rating based on unemployability due to 
service-connected disability, he should so inform the RO 
which should respond appropriately to any clarification 
received. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected lumbar spine disability 
has resulted in pronounced intervertebral disc syndrome.



CONCLUSION OF LAW

The criteria for a 60 percent rating for lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a rating in excess of 40 percent for 
lumbar spine disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran with respect to the claim is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected lumbar spine disability and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

VA outpatient treatment records show that an MRI done in 
January 1996 revealed degenerative spondylosis.  Another 
record dated in June 1997 shows that the veteran complained 
of back pain with radiation down the left leg and left leg 
spasm.  It was noted that the veteran had chronic back pain 
which had gotten worse in 1995.  A VA neurology consultation 
report, dated in July 1997, shows that the veteran complained 
of low back pain radiating to the left leg and involuntary 
jerks of that leg.  

VA medical records of a hospitalization in August 1997 show 
that the veteran's chief complaint was back pain, jerking of 
the left leg, and weakness of his hands.  He reported that 
the pain in his back radiated into the left thigh.  A CT scan 
of the lumbosacral spine in August 1997 showed no evidence of 
disc herniation.  However, there were extensive degenerative 
arthritic changes involving the facet joints with spur 
formation.  X-rays of the lumbosacral spine in August 1997 
showed straightening of the normal lordotic curvature of the 
lumbar spine, narrowing of the disc space at L5-S1 with spurs 
at bodies of L5 and S1, retrolisthesis of L5 over S1 by 3 
millimeters, and apophyseal joint arthropathy at L5-S1.  The 
impression was marked degenerative changes at L5-S1.  It was 
noted in the hospitalization report that MRI films were 
reviewed and there was no significant lumbar disc disease.  
The diagnoses were motor neuron disease, segmental myoclonus 
of the left leg, and chronic low back pain.  It was believed 
that the segmental myoclonus was possibly associated with the 
motor neuron disease.

A VA neurology examination in October 1997 resulted in 
diagnoses of amyotrophic lateral sclerosis (ALS) and chronic 
low back pain.  The examiner commented that the veteran's 
physical examination findings were attributed to the ALS, and 
there were no objective findings of a lumbar radiculopathy 
and no MRI findings of significant lumbar disease at that 
time.

The report of a VA orthopedic examination in October 1997 
indicates that MRI films did show severe disc disease 
degeneration at the L5-S1 level.  The examiner believed that 
the veteran's degenerative disc disease was attributable to 
service.  The examiner further noted that the veteran also 
had problems due to the recently diagnosed ALS.  The 
examination also included review of X-rays and a CT scan.  
The examiner noted that they showed that the veteran had 
severely degenerative disc disease at the L5-S1 level with 
complete collapse of the disc space and development of 
osteophyte formation in the facet joint and anterior part of 
the bodies of the vertebrae suggestive of long periods of 
disc herniation, degeneration and development of arthritic 
changes of long-standing.  The examiner further noted that 
the MRI scan also showed some spinal stenosis and osteophyte 
encroachment on the discs and calcifications of disc material 
pressing somewhat on the nerve roots and spinal cord areas.  

The physical examination revealed that the veteran could walk 
without any problems.  He could bend forward to within 40 
centimeters from the ground.  However, it hurt during the 
last 5 to 10 degrees.  Flexion of the spine was about 50 
degrees.  Extension was 20 degrees.  Lateral bending was 20 
degrees on the left and 25 degrees on the right.  The last 5 
degrees were painful on the right side; the left side was not 
painful.  Right lateral rotation was 30 degrees; left lateral 
rotation was 30 degrees, and there was no pain.  No muscle 
spasm was observed during the examination.  There was 
tenderness observed over the lumbar spine area.  The 
pertinent diagnoses were osteoarthritis with degenerative 
joint disease at L5-S1 level with referred pain going into 
left lower extremity, and spinal stenosis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe or a 60 percent evaluation if it is 
pronounced.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the Board's opinion, the veteran's intervertebral disc 
disease more nearly approximates pronounced than severe.  The 
medical evidence shows that the veteran has chronic low back 
pain radiating into the left leg.  Although muscle spasm was 
not shown at the October 1997 VA orthopedic examination, VA 
medical records dated a few months earlier show radiation of 
pain down the left leg.  The medical evidence also 
demonstrates severe disc disease degeneration at the L5-S1 
level and extensive degenerative arthritic changes involving 
the facet joints with spur formation.

A rating in excess of 60 percent is not warranted under any 
other applicable diagnostic code.  Pursuant to Diagnostic 
Code 5003, which provides ratings for degenerative arthritis, 
the disability is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  The maximum schedular rating for limitation of 
motion of the lumbar spine is 40 percent under Diagnostic 
Code 5292.  The maximum rating for lumbosacral strain is also 
40 percent under Diagnostic Code 5295.  The evidence does not 
show ankylosis of the lumbar spine (Diagnostic Codes 5286, 
5289) or residuals of fracture of the vertebra (Diagnostic 
Code 5285) to warrant a rating in excess of 60 percent.

The Board notes differing medical opinions of record as to 
the symptoms related to the veteran's ALS and those related 
to his service-connected lumbar spine disability.  The VA 
medical records of the hospitalization in August 1997 provide 
an opinion that the segmental myoclonus was possibly 
associated with the motor neuron disease, and the examiner at 
the VA neurology examination in October 1997 noted that the 
veteran's physical examination findings were attributed to 
the ALS.  However, the examiner at the VA orthopedic 
examination in October 1997, who reviewed the medical 
records, including X-rays, a CT scan and MRI scans, 
identified problems associated with the service-connected 
degenerative disc disease.  In addition, that examiner noted 
that the veteran's problems were also because of the ALS.  
Regardless of the ALS, the medical evidence clearly shows 
that the veteran has marked degenerative arthritic changes 
involving the lumbar spine with pain radiation into the left 
lower extremity.  Therefore, the disability warrants a 60 
percent evaluation.


ORDER

A 60 percent rating for lumbar spine disability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

